T. Rowe Price Tax-Efficient Equity Fund Supplement to the prospectus and summary prospectus dated July 1, 2011 The Average Annual Total Returns table is revised as follows: Average Annual Total Returns A Periods ended December 31, 2010 Returns before taxes 1 Year 5 Years 10 Years Tax-Efficient Equity Fund Returns before taxes 21.38 % 3.65 % 3.06 % Returns after taxes on distributions 21.35 3.65 3.06 Returns after taxes on distributions and sale of fund shares 13.93 3.14 2.65 Russell 3000 Growth Index 17.64 3.88 0.30 Lipper Multi-Cap Growth Funds Index 20.39 3.50 0.25 The date of this supplement is July 8, 2011. F136-041 7/8/11
